

113 HR 3987 IH: Tax Exemptions for American Medalists Act of 2014
U.S. House of Representatives
2014-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3987IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2014Mr. Farenthold (for himself, Mr. Jones, and Mr. Sessions) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income any prizes or awards won in competition in the Olympic Games.1.Short titleThis Act may be cited as the Tax Exemptions for American Medalists Act of 2014 or the TEAM Act.2.Olympic medals and USOC prize money excluded from gross income(a)In generalSection 74 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(d)Exception for Olympic medals and prizesGross income shall not include the value of any medal awarded in, or any prize money received from the United States Olympic Committee on account of, competition in the Olympic Games..(b)Effective dateThe amendment made by this section shall apply to prizes and awards received after December 31, 2013.